                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LITTLE ROCK FAMILY                                                               PLAINTIFFS
PLANNING SERVICES, et al.,

v.                              Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                              DEFENDANTS


                                           ORDER
       Before the Court is defendants’ motion for expedited preliminary-injunction-proceeding

discovery and to shorten plaintiffs’ time to respond to this motion (Dkt. No. 86). To the extent

plaintiffs wish to respond to defendants’ motion, the Court directs them to do so by 12:00 p.m.

noon C.T. on Monday, July 29, 2019.

       So ordered this 26th day of July 2019.



                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
